DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 71-92 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77, 89 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites a first and second dart at different locations on the hat. The darts themselves are not a problem however it is unclear whether darts as claimed refer to the unfolded or worn configuration. There is no special definition of dart in the specification, and dart commonly refers to folding a material then sewing it once in place, which would work in the current claimed worn configuration. The issue is the dart as shown in the figures is a cutout (207). It is ultimately unclear as to which configuration the dart as claimed is referencing, which prevents the skilled artisan from knowing what the art has to actually teach. One of the meanings is an intermediate manufacturing step versus the other which is simply a folded hat with the central, first, and second portions connected to each other. Further clarity is required, but for purposes of production it is being assumed the darts are the points that the portions connect when in the worn configuration. 
Claim 89 recites that the module portion comprises “a substantially rigid planar element for supporting the contacts; and/or a ferromagnetic element”. It is unclear if the “and/or” refers to a rigid planar element and/or a ferromagnetic element, or in the alternate should the clause mean that the module portion includes a rigid planar element that supports a contact or a ferromagnetic element. The punctuation needs to be addressed as well, where a semicolon usually ends a clause. A comma would be more appropriate in this instance. 
Claim 92 recites the limitation "the second and third outer holes" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 71, 73, 84, 86-88, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. US Publication 2011/0098593 (hereinafter Low) in view of Hannula et al. US Publication 2004/267104 (hereinafter Hannula).
Regarding claim 71, Low discloses a hat for a neonate (Figures 1-2 where the device is fully capable of being worn by a neonate) comprising: a central portion (area near element 12 in Figure 1), a first side portion (14) and second side portion (16) attached to opposite sides of the central portion (Figures 1-2), a first fastener (22/24); a top flap and a second fastener (40 with fasteners 26, 28); wherein the hat has an unfolded configuration in which the first and second portions extend away from each other from the central portion in opposite directions (Figure 1); and a worn configuration in which the hat wraps a neonate’s head with the central portion in contact with the back of the neonate’s head (Figure 2), the first portion wrapped around a first side of the neonate’s head and the second portion wrapped around a second side of the neonate’s head (Figure 2 which shows the portions wrapping circumferentially around the user’s head); the first and second portions being configured to be fastened together in the worn configuration by the first fastener so that the first portion, central portion and second portion together define a hat rim encircling the neonate’s head (Figure 2 where fasteners 22, 24 work together to connect the portions and ultimately for a hat rim); and the top flap is configured to cover the top of the neonate’s head in the worn configuration (element 40 as per Figure 2), with the top flap being configured to be fastened to at least one of the first, central and second portions by the second fastener (the second fastener can be either of 26, 28 which contact first and second portions 14 and 16 respectively); the hat further comprising an optical physiological sensor ([0032]), a module portion (50) including contacts for electrically connecting the light emitter and light detector to a removable readout module (the processor within 50 is removable from the hat when 50 is removed out of opening at 42; and contacts are required for a lead such as 56, 58, 60 to interface with the internal circuitry of 50; the oximeter is detailed in [0032]); and an elongate lead portion between the sensor portion and module portion (leads 56, 58, 60), and though mentions a general oximeter which would need an emitter and detector placed on some type of substrate does not provide any detail on it. 
Hannula teaches a hat that includes a flexible circuit board (306), a light emitter and a light detector (310, 312); the flexible circuit board having: a sensor portion to which the light emitter and light detector are connected (Figure 3 which shows the sensor portion being the area on the flexible circuit that the emitter/detector 310, 312 sit). Given Low already details utilizing an oximeter, it would have been obvious to the skilled artisan before the effective filing date to utilize the oximetry specifics as taught by Hannula with the device of Low in order to provide a level of structural support for the emitter and detector. 
Regarding claim 73, Low discloses that the first fastener and/or the second fastener comprise a hook and loop fastener ([0020]-[0021]).
Regarding claim 84, Low discloses that the sensor portion further comprises at least one electrode for making an electrical connection to the skin of the neonate (electrodes 67, see also [0024]).
Regarding claim 86, Low is silent on there being a tang at the sensor portion. Hannula teaches that the flexible circuit board (306) includes a tang extending away from the sensor portion in a different direction to the lead (element 302 which extends beyond the sensor portion in a different direction to the lead 308, also labeled as 110 and 210 in the other embodiments). It would have been obvious to the skilled artisan before the effective filing date to utilize the tang as taught by Hannula with the device of Low in order to keep the sensor portion stable while in place given the increased surface area created by the tang.
Regarding claim 87, Low is silent on the tang still. Hannula teaches the tang (as mentioned above), and further details that the tang includes at least one lateral projection configured to assist in preventing withdrawal of the tang through a hole in the hat ([0013] which details an adhesive along the tang, which given the broad phrasing is still technically laterally extending from the tang and does in fact aid in preventing the tang from exiting through the hole). It would have been obvious to the skilled artisan before the effective filing date to utilize the tang with the lateral projection as taught by Hannula with the device of Low in order to keep the sensor portion in place during use.
Regarding claim 88, Low does not specifically mention the sizing of the lead (56, 58, 60), however given there is no criticality to the sizing, it would have been obvious to optimize the sizing of the lead of Low as claimed in order to ensure the lead is not too large or cumbersome causing discomfort for the patient, which is something Low specifically wishes to avoid. 
Regarding claim 90, Low discloses the general use of an optical sensor (as mentioned above), and details inner and outer layers of the hat ([0022] which details the entire area between the multiple layers is hollow for sensors), wherein at least part of the elongate lead portion of the optical physiological sensor is disposed between an inner and an outer ply of the hat ([0022] the sensors are mentioned as being located here and being exposed at the openings 32, 34, 36, 38) and the sensor portion is supported by the hat at an inner surface of the hat near the rim of the first portion or the second portion (locations at 32, 34 are both near the rim of both the first and second portions, see Figure 1), such that the sensor portion is positioned on a neonate’s forehead when the hat is worn (Figures 1-2 where the holes at those locations would be in contact with the forehead, and fully capable of being used on a neonate).
Given a small amount of ambiguity on whether the oximeter of Low would be placed in or near the electrode locations to contact the forehead as suggested above, Hannula specifically mentions desiring to place the sensor portion in direct contact with the user’s head (abstract, [0006]). Therefore, it would have been obvious to the skilled artisan to utilize the sensor portion placement on the user’s forehead as taught by Hannula with the device of Low in order to appropriately determine oxygen saturation levels, pulse rate, and/or tissue bilirubin.
Claims 72, 74-75, 77, and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Hannula and in further view of Zollinger et al. US Publication 2007/0186931 (hereinafter Zollinger).
Regarding claim 72, Low is silent on the unfolded shaping. Zollinger teaches that the hat is substantially T-shaped when in an unfolded configuration (Figure 1), with the top flap being connected to the central portion (Figures 1-2A which shows the top flap at 32 connected to the central portion near 64c); and wherein the first and second portions are configured to overlap on the neonate’s forehead when fastened together by the first fastener (Figures 1-2A which shows portions 24 and 26 overlapping). Given both are strap-based hats, it would have been obvious to the skilled artisan before the effective filing date to utilize the design as taught by Zollinger with the hat of Low in order to allow for greater adjustment of the size to accommodate more users.
Regarding claim 74, Low is silent on the inclusion of additional straps for attachment of a tube. Zollinger teaches a strap (elements 28, 30) for supporting a tube adjacent to the neonate’s forehead (Figure 3) when the first, central and second portions encircle the neonate’s head (Figures 1-2A). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional strap(s) as taught by Zollinger with the device of Low and Hannula in order to provide additional functionality for the medical device such as providing a CPAP.
Regarding claim 75, Low is silent on the material choice. Zollinger teaches utilizing an elastic fabric material for the traps ([0003][0034] which details using nylon as one of the materials for the hat 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the elastic material as taught by Zollinger with the device of Low in order to make the device more comfortable as well as aiding in keeping it tight against the targeted tissue (ECG and oximetry both require this).
Regarding claim 77, Low is silent on the darts. Zollinger teaches the central, first, and second portions (as mentioned above) which when folded form the same final product as claimed. The first and second darts being the location where the above mentioned portions connect to each other, see Figures 1-2). The “darts” are being interpreted as an intermediate step in the manufacturing process and not physical structure given the lack of clarity (see 112 2nd above). It would have been obvious to 
Regarding claims 79-80, Low discloses utilizing straps as the portions but is silent on the material choice. Zollinger teaches that the first, second, and central portions, and the top flap, are substantially formed from a fabric material (as mentioned above), and though does not specifically disclose that the nylon is “2-way stretch” fabric there are only a finite number of number of directions nylon can be made (2-way or 4-way) and as such the skilled artisan would have found it further obvious to simply utilize “2-way stretch” nylon as predictable results would have ensued (allow the nylon to stretch in a manner to aid in accommodating a larger range of user’s head sizes circumferentially). Further, “substantially” one direction is broad borderline unclear as the skilled artisan cannot be certain what is meant given no special definition. 
Regarding claim 81, Low discloses the hat having an inner ply and outer ply ([0022]), and the hat further comprises an inner hole through the inner fabric ply at a first location (any of holes 32, 34, 36, 38) and an outer hole through the outer fabric ply at a second location (42 which is technically on a side of the fabric outer layer but faces outside of the overall hat while still being part of the outer layer so it at the moment is being considered an outer hole as claimed); the inner and outer hole allowing an optical physiological sensor lead to be threaded through a space between the inner and outer plies between the inner and outer holes ([0022] where there is a space for a lead such as detailed by Hannula, given the language only the spacing is required which Low includes structurally for the ECG leads). 
Though Low mentions the hat is washable (0029]) there is nothing that specifically mentions it has to be a fabric. Zollinger teaches utilizing an elastic fabric material for the traps ([0003][0034] which details using nylon as one of the materials for the hat 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the elastic material as taught by Zollinger with the device of Low in order to make the device more comfortable as well as aiding in keeping it tight against the targeted tissue (ECG and oximetry both require this).
Regarding claim 82, Low discloses that the inner hole is a first inner hole (32), and the hat further comprises a second inner hole through the inner fabric ply (34), but is silent on the spacing. Low however does teach that the skilled artisan commonly utilized the International Standard 10-20 configuration which includes a greater number of electrodes and would be placed within the upper bounds of the 3cm spacing 9such as between Fp1, Fp3 which would be below 1cm on an infant with average head circumference of 36cm). Which electrodes and their locations are entirely up to the user’s discretion depending on what they are specifically monitoring for (seizures in a specific part of the brain for example). Given the Applicant includes no criticality as to the spacing, it would have been obvious to the skilled artisan to optimize the spacing of the inner holes for various electrode configurations according to the 10-20 configuration as suggested by Low as predictable results would have ensued (placement of the electrodes in their respective inner holes to monitor a specific area of interest).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Hannula and in further view of Zollinger and Mann US Patent 5,800,351 (hereinafter Mann).
Regarding claim 76, Low is silent on the additional eyelets on the rim. Zollinger teaches CPAP cords for securing a CPAP mask to a neonate (28, 30, see also Figure 3), and/or at least one hook or loop element against which a tube may be supported adjacent to the exterior of the hat (elements 28 and 30 include a hook and loop fastener which aids in securing the tube’s position against the hat and face of the neonate), but is silent on the eyelets for attaching the CPAP cords.

Mann teaches a head worn EEG hat that includes a first plurality of eyelets in the first portion adjacent to the hat rim (elements 20A’ and 21A’), and a second plurality of eyelets in the second portion adjacent to the hat rim (elements 20B’ and 21B’) for securing a strap to the rest of the device (Figure 8). It would have been obvious to the skilled artisan before the effective filing date to utilize the eyelets as taught by Mann with the device of Low and Zollinger in order to allow the straps to be both detachable as well as adjustable as in Mann.
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Hannula, and in further view of Ouwerkerk US Publication 2014/0323840 (hereinafter Ouwerkerk).  
Regarding claim 78, Low discloses the second fastener as a Velcro type fastener as mentioned above and then goes on to detail the fastener can be other known types such as a buckle ([0020]-[0021] which suggests holes are required given the common knowledge of buckles on other strap/belt related devices), but does not explicitly detail there being multiple locations spaced around the perimeter. Buckles tend to have a pin that corresponds and mates with one of a series of spaced apart holes/apertures as is well-known. With that said, Ouwerkerk teaches a wearable electrode monitoring device that includes a strap that is adjustable along multiple locations (Figures 3-4 at elements 62 which interact with 68). It would have been obvious to the skilled artisan before the effective filing date to utilize the fastener type as taught by Ouwerkerk with the straps of Low as they are art recognized equivalents of each other where both would have provided a level of adjustment of the straps on the wearer. 
Claims 83 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Hannula, and in further view of Duffy et al. US Publication 2015/0308946 (hereinafter Duffy). 
Regarding claim 83, Low is silent on the transparent element. Hannula teaches the light emitter and detector with a transparent material (elements 114 at [0022 which details there is a clear material with an adhesive) but is silent where the adhesive is actually located. Duffy teaches a head worn sensor that includes a sensor portion (Figure 3) comprises a transparent element (34) covering the light emitter and light detector (elements 34 covering 22, 24, 26, see also [0033] which details 34 being optically transparent), the transparent element comprising a region that is adhesive or tacky to skin ([0035]-[0036] which mentions the use of several sticky materials for sticking to skin). It would have been obvious to the skilled artisan before the effective filing date to utilize the transparent element as taught by Duffy with the sensor portion of Low and Hannula as predictable results would have ensued (combining the transparent element with the adhesive which both protects the light detector/emitters as well as keeps them in close contact to the skin). 
Regarding claim 85, Low discloses oximeters in general (as mentioned above), but provides no further detail. Hannula teaches utilizing more than one wavelength through a single emitter ([0004]) but is also silent on there being a second emitter. 
Duffy teaches using one or more emitters that can also produce light at one or more different wavelengths ([0006][0009]). It would have been obvious to the skilled artisan before the effective filing date to utilize additional light emitters as taught by Duffy with the device of Low and Hannula as predictable results would have ensued (simple substitution of one element for another known element where both produce light at two different wavelengths). 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Hannula, and in further view of Beck US Publication 2011/0028822 (hereinafter Beck).
Regarding claim 89, Low is silent on the substantially rigid planar element or the ferromagnetic element. Beck teaches a physiological monitoring device that includes removable readout module (element 24) as part of a module unit (element 23) that further includes a ferromagnetic element (elements 25, 26 which are permanent magnets). It would have been obvious to the skilled artisan before the effective filing date to utilize the ferromagnetic elements as taught by Beck with the device of Low in order to aid in maintaining the module unit in place the pouch 44 (of Low) as well as allowing for quick removal. 
Claims 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Hannula, and in further view of Alkire US Publication 2010/0036275 (hereafter Alkire).
Regarding claims 91-92, Low discloses that the hat comprises an inner hole through the inner fabric ply at a first location and an outer hole through the outer fabric ply at a second location (inner holes at 32, 34, 36 and outer hole as explained above at 42), and though teaches the inner and outer holes as mentioned above, does not detail threading the lead through the inner/outer holes. 
Hannula teaches the optical physiological sensor including a tang extending away from the sensor portion in a different direction to the lead (as mentioned above), and the sensor portion is supported between the first inner hole and the second inner hole (Figure 1 which shows two inner holes at 114), but is also silent on threading between the inner and outer holes. 
Alkire teaches an EEG monitoring device that includes a plurality of portions that include threading the lead through inner holes (53) and outer holes (the unlabeled holes which show the lead being threaded through them along straps 7, 15, 17 in Figures 1A, 2A), where the tang of Hannula can be received in any of the holes. It would have been obvious to the skilled artisan before the effective filing date to utilize the hole configuration and threading style of the lead as taught by Alkire with the resultant combination of Low and Hannula including the inner/outer ply layers and sensor portion in order to aid in lead (cable) management. 
Regarding claim 92, Low as modified by Hannula is silent on the additional outer holes. Alkire teaches that the elongate lead portion is threaded between the second and third outer holes (Figure 1A lead 75 through the unlabeled holes), so as to enable the lead portion to be cut between the second and third outer holes while the hat is worn, so that the sensor portion can subsequently be withdrawn from the hat (the lead can certainly be cut given that they are exposed; this is a method of use step and does not further limit the structure). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional outer holes as taught by Alkire with the device of Low and Hannula in order to aid in maintaining the leads in place during use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794